
	

115 HR 27 : Ensuring VA Employee Accountability Act
U.S. House of Representatives
2017-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS
		1st Session
		H. R. 27
		IN THE SENATE OF THE UNITED STATES
		January 4, 2017Received; read twice and referred to the Committee on Veterans' AffairsAN ACT
		To amend title 38, United States Code, to require the Secretary of Veterans Affairs to retain a
			 copy of any reprimand or admonishment received by an employee of the
			 Department in the permanent record of the employee.
	
	
 1.Short titleThis Act may be cited as the Ensuring VA Employee Accountability Act. 2.Retention of records of reprimands and admonishments received by employees of the Department of Veterans Affairs (a)In generalChapter 7 of title 38, United States Code, is amended by adding at the end the following new section:
				
 719.Record of reprimands and admonishmentsIf any employee of the Department receives a reprimand or admonishment, the Secretary shall retain a copy of such reprimand or admonishment in the permanent record of the employee as long as the employee is employed by the Department..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:
				
					
						719. Record of reprimands and admonishments..
			
	Passed the House of Representatives January 3, 2017.Karen L. Haas,Clerk
